Vasquez v Chimborazo (2017 NY Slip Op 07774)





Vasquez v Chimborazo


2017 NY Slip Op 07774


Decided on November 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

Manzanet-Daniels, J.P., Andrias, Gische, Kern, Singh, JJ.


4896 306489/14

[*1]Angelique Vasquez, Plaintiff-Appellant,
vSegundo I. Buri Chimborazo, et al., Defendants-Respondents.


Law Offices of Alexander Bespechny, Bronx (Louis A. Badolato of counsel), for appellant.
Law Offices of Gialleonardo Gizzo & Rayhill, White Plains (Peter H. Cohen of counsel), for respondents.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered November 28, 2016, which, in this action for personal injuries sustained in a motor vehicle accident, denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff established her entitlement to judgment as a matter of law by submitting evidence that her vehicle was stopped at a red light when it was rear-ended by defendants' vehicle (see Bajrami v Twinkle Cab Corp., 147 AD3d 649 [1st Dept 2017]). In opposition, defendants failed to provide a nonnegligent explanation for the accident. Defendants' opposition consisted of an affirmation of their attorney, who had no personal knowledge of the accident (see Brown v Nocella, 149 AD3d 470 [1st Dept 2017]). Moreover, the contention by defendants' counsel that plaintiff's vehicle stopped suddenly in the intersection was insufficient to rebut the presumption of negligence on the part of defendants' vehicle (see Alvarez v Bryant, 143 AD3d 527 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 9, 2017
CLERK